Citation Nr: 9905490	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to November 1, 1995 
for the payment of Dependency and Indemnity Compensation 
(DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 until his 
death in March 1944.  The veteran and appellant were married 
from July 1938 until the veteran's death.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted an earlier effective date for 
reinstated DIC benefits beginning November 1, 1995.  


FINDINGS OF FACT

1. The veteran died in March 1944 while serving in the U.S. 
Army.

2. The appellant remarried in May 1961.

3. A final judgment of divorce was entered in the marriage of 
the appellant and her second spouse in February 1964.  

4. The appellant filed a claim for reinstatement of DIC 
benefits on July 24, 1996.  



CONCLUSION OF LAW

An effective date of July 24, 1995, for reinstatement of DIC 
benefits under 38 U.S.C.A §1311 is warranted.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.55, 3.114, 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran died on March [redacted] 1944, of a brain abscess of the 
right frontal lobe.  The veteran's death was incurred in the 
line of duty during service in the U.S. Army.  

The appellant filed an initial claim for VA benefits for 
death pension in May 1944.  In June 1944, the appellant was 
awarded death pension benefits effective March 1944.  In 
March 1957, this award was converted to DIC benefits at the 
election of the appellant.  

The appellant remarried on May [redacted] 1961 and her DIC benefits 
were terminated as of that date.  

In July 1996 the appellant filed a claim for reinstatement of 
DIC benefits due to her divorce in July 1963.  The final 
judgment for divorce was entered in February 1964.  In 
December 1996, the RO granted reinstatement of an award of 
DIC benefits,  effective August 1, 1996.  

In January 1997, the appellant contacted a Member of Congress 
for assistance with her claim, stating that, although she had 
been informed that benefits terminated with remarriage, she 
was unaware of her right to reapply after dissolution of her 
second marriage.  The appellant reiterated these concerns in 
her notice of disagreement, received in February 1997.  

In February 1997, the RO granted reinstatement of the award 
of the appellant's DIC benefits effective November 1, 1995.  


II. Analysis

The effective date of an evaluation and award of pension, 
compensation or DIC benefits based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will generally be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  

Where pension, compensation, or DIC benefits are awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of the receipt of such request.  38 C.F.R. § 
3.114(a)(3).  The law prohibits a retroactive award for more 
than one year from the date of the claimant's application or 
the date of the administrative determination of entitlement, 
whichever may be earlier.  38 U.S.C.A. § 5110(g).  

On or after January 1, 1971, remarriage of a surviving spouse 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, by an 
individual who, but for the remarriage, would be considered 
the surviving spouse of the deceased veteran, will not bar 
the furnishing of benefits to the surviving spouse provided 
that the marriage has been terminated by death, or has been 
dissolved by a court with basic authority to render divorce 
decrees.  38 C.F.R. § 3.55(a)(2).  The underlying statutory 
authority was enacted pursuant to Public Law No. 91-376 and 
was made effective January 1, 1971.

The above is subject to 38 C.F.R. § 3.31, providing that the 
payment of DIC benefits may not be made for any period before 
the first day of the calendar month following the month in 
which the grant became effective.

In the instant case, the RO found that the October 1995 
amendments to 38 C.F.R. § 3.55 to be the liberalizing law 
under which the appellant's benefits were granted.  However, 
the appellant was eligible, pending a claim, for benefits 
prior to this amendment, as she had been divorced from her 
second spouse since February 1964 and the liberalizing law 
under which her eligibility arose became effective in January 
1971.  The appellant filed her claim for reinstatement of DIC 
benefits in July 1996, a period of more than one year from 
the effective date of the liberalizing law in January 1971.  
Under 38 C.F.R. § 3.114(a)(3) she is entitled to an effective 
date one year prior to the date her claim was received, or 
July 24, 1995.  See Gold v. Brown, 7 Vet. App. 315 (1995).  
Actual payment, however, commences as of August 1, 1995.

The appellant argues that her ignorance of her eligibility 
for benefits should be taken into consideration and benefits 
granted for ten years.  The law prohibits a retroactive award 
for more than one year from the date of the claim.  
38 U.S.C.A. § 5110(g).  In Morris v. Derwinski, 1 Vet. App. 
260, 265 (1991) the U.S. Court of Veterans Appeals clearly 
noted that the U.S. Supreme Court has routinely held that 
everyone dealing with the Government is charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations. 

ORDER

An effective date of July 24, 1995, for reinstatement of DIC 
benefits, with payment commencing August 1, 1995, is granted, 
subject to controlling regulations affecting the disbursement 
of monetary awards.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


	


- 6 -
